DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a broadband high speed digital sampling cluster" in line 2.  It is not clear what the “cluster” is because the “broadband high speed digital sampling” is for data processing circuit and the “cluster” should be a data statistical analysis result. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as " broadband high speed digital sampling and data clustering". Appropriate clarification is required.

Claims 15 and 16 recites the limitation “a narrowband fast ramping cluster” in lines 2 and 2-3, respectively.  It is not clear what the “cluster” is because the “narrowband fast ramping” is a transmitted waveform and the “cluster” should be a data statistical analysis result. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “narrowband fast ramping and data clustering”. Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stettiner (U.S. Patent No. 2020/0393536, hereafter Stettiner).
Regarding claim 1, Stettiner discloses that a method ([0026] line 2, method, mitigating, interference) comprising: 
receiving, at a computing system coupled to a vehicle {[0029] line 2, sensor, for use, in, victim automotive radar; [0068] lines 3-4 (radar, sensor, comprises), 7-8 (digital radar processor/signal processing block); [0069] lines 11-13, processors, computing, elements}, information relating to electromagnetic energy radiating in an environment of the vehicle and detected using a vehicle radar system, wherein the electromagnetic energy originated from at least one external emitter {[0068] lines 16-18, sensor, use, receiver, detect, present, interference signals, transmitted by, nearby radar sensor; [0090] lines 1-3, victim view, spectrogram, power; Fig.8 frequency range 0.2 ~ 1GHz, which is in electromagnetic wave range; Fig.20 power distribution in frequency domain}; 
based on the information relating to the electromagnetic energy, determining a spectrum occupancy representation that indicates one or more spectral regions occupied by the electromagnetic energy {[0068] line 17, detect, presence, in band, interfering signal; [0102] radar 30, alter, frequency, chirps, estimated, collide with, interferer’s, replace, with, not collide};
adjusting, by the computing system, operation of the vehicle radar system based on the spectrum occupancy representation {[0074] lines 1-2, control circuit, incorporates, mitigation; [0103] lines 2-3, victim radar, altering, staring frequency of chirp}.

Regarding claim 2, which depends on claim 1, Stettiner discloses that the method further comprising: 
switching the vehicle radar system to a passive receive-only mode ([0024] line 4, victim radar, ceases, own transmission); and 
detecting, by the vehicle radar system, the electromagnetic energy radiating in the environment responsive to switching the vehicle radar system to the passive receive-only mode ([0024] lines 5-6, interference, is detected).

Regarding claim 3, which depends on claims 1-2, Stettiner discloses that in the method, switching the vehicle radar system to the passive receive-only mode comprises: 
38switching the vehicle radar system to the passive receive-only mode for a threshold duration based on a predefined cycle ([0085] line 7, coherent processing interval (CPI) for “threshold duration”; Figs.6-7 chirp duration for “predefined cycle” in one CPI), 
wherein the predefined cycle indicates when to switch the vehicle radar system between an environment measure mode and the passive receive-only mode (Fig.6, measure mode; Fig.7, passive receiving mode with short chirp duration; [0026] lines 2-5, mitigating interference, generating, FMCW chirps, short duration).

Regarding claim 4, which depends on claims 1-3, Stettiner discloses that the method further comprising: 
receiving sensor data from a sensor coupled to the vehicle (Fig.4, receiver; [0031] incorporating, vehicle, equipped, automotive radar sensor); 
based on the sensor data, detecting a second vehicle positioned within a threshold distance from the vehicle {[0077] lines 6-7, distance, determined; [0068] lines 17-18, interfering signals, transmitted by, nearby (for “threshold distance”) radar sensor}; and 
wherein switching the vehicle radar system to the passive receive-only mode comprises: 
switching the vehicle radar system to the passive receive-only mode in response to detecting the second vehicle positioned within the threshold distance from the vehicle {[0024] lines 1 (if interference, detected), 4-7 (victim radar, ceases, interference, detected, purpose, minimizing interference, interfering radar)}.

Regarding claim 5, which depends on claim 1, Stettiner discloses that in the method, determining the spectrum occupancy representation comprises: 
determining the spectrum occupancy representation based on a spectral range between 76 Gigahertz (GHz) and 81 GHz, inclusive ([0066] lines 5, 76-81 GHz).

Regarding claim 12, which depends on claim 1, Stettiner discloses that the method further comprising: 
based on the spectrum occupancy representation, identifying available spectral region that differs from the one or more spectral regions occupied by the electromagnetic energy ([0102] radar 30, alter, frequency, chips, estimated, collide with, interferer’s, replace, with, not, collide); and 
wherein adjusting operation of the I chicle radar system based on the spectrum occupancy representation comprises: 
41causing one or more radar units from the vehicle radar system to subsequently transmit radar signals using the available spectral region ([0103] lines 2-3, victim radar, altering, staring frequency of chirp).

Regarding claim 13, which depends on claim 1, Stettiner discloses that the method further comprising: 
based on the spectrum occupancy representation, identifying a pattern of interference that reduces interference with the electromagnetic energy radiating in the environment (Fig.11 pattern; [0094] lines 7-8, victim radar 30, suffers interference, only where for “identifying”, cross line for “pattern”); and 
wherein adjusting operation of the vehicle radar system based on the spectrum occupancy representation comprises: 
causing one or more radar units from the vehicle radar system to transmit radar signals based on the pattern of interference ([0103] lines 2-5, victim radar, altering, staring frequency of chirp, modify, slope).

Regarding claim 14, which depends on claim 1, Stettiner discloses that in the method,
determining the spectrum occupancy representation involves using a broadband high speed digital sampling cluster {[0028] lines 2-3 (method, mitigating interference, victim radar), 10-11 (frequencies, span, relatively large bandwidth); [0100] lines 1-3, achieved by, sampling, total, bandwidth, fast ADC; [0118] line 10, peak appears for “cluster”}.

Regarding claim 15, which depends on claim 1, Stettiner discloses that in the method,
determining the spectrum occupancy representation involves using a narrowband fast ramping cluster {[0028] lines 2-3 (method, mitigating interference, victim radar), 4-5 (FMCW chirps for “ramping”, small bandwidth, short duration for “fast”); [0118] line 10, peak appears for “cluster”}.

Regarding claim 16, which depends on claim 1, Stettiner discloses that in the method,
determining the spectrum occupancy representation involves using an integrated radar transceiver chip configured to emulate a narrowband fast ramping cluster {[0028] lines 2-3 (method, mitigating interference, victim radar), 4-5 (FMCW chirps for “ramping”, small bandwidth, short duration for “fast”); [0118] line 10, peak appears for “cluster”; [0029] lines 2 (automotive radar), 4(transceiver); [0073] lines 3-4, radar processor IC, chip service; [0069] line 6, ASIC for “emulate”}.


Regarding claim 17, Stettiner discloses that a system comprising: 
a vehicle having a vehicle radar system ([0031] lines 2-3, vehicles, equipped with, radar); and 
42a computing device coupled to the vehicle {[0029] line 2, sensor, for use, in, victim automotive radar; [0068] lines 3-4 (radar, sensor, comprises), 7-8 (digital radar processor/signal processing block); [0069] lines 11-13, processors, computing, elements}, 
wherein the computing device is configured to: 
receive information relating to electromagnetic energy radiating in an environment of the vehicle and detected using the vehicle radar system, wherein the electromagnetic energy originated from at least one external emitter {[0068] lines 16-18, sensor, use, receiver, detect, present, interference signals, transmitted by, nearby radar sensor; [0090] lines 1-3, victim view, spectrogram, power; Fig.8 frequency range 0.2 ~ 1GHz, which is in electromagnetic wave range; Fig.20 power distribution in frequency domain}; 
based on the information relating to the electromagnetic energy, determine a spectrum occupancy representation that indicates one or more spectral regions occupied by the electromagnetic energy {[0068] line 17, detect, presence, in band, interfering signal; [0102] radar 30, alter, frequency, chirps, estimated, collide with, interferer’s, replace, with, not collide }; and 
adjust operation of the vehicle radar system based on the spectrum occupancy representation {[0074] lines 1-2, control circuit, incorporates, mitigation; [0103] lines 2-3, victim radar, altering, staring frequency of chirp}.

Regarding claim 18, which depends on claim 17, Stettiner discloses that in the system,
the computing device is further configured to: 
switch the vehicle radar system to a passive receive-only mode ([0024] line 4, victim radar, ceases, own transmission), 
wherein the vehicle radar system detects the electromagnetic energy radiating in the environment in the passive receive-only mode ([0024] lines 5-6, interference, is detected).

Regarding claim 19, which depends on claims 17-18, Stettiner discloses that in the system,
the computing device is further configured to: 
switch the vehicle radar system to an environment measure mode (Fig.15 items 188 after estimate interfering radar parameter; [0104] lines 6-8, based on, estimated parameters, hop sequence, victim radar’s chirp); and 
wherein the computing device is configured to adjust operation of the vehicle radar system based on the spectrum occupancy representation after switching the vehicle radar system to the environment measure mode ([0104] lines 6-8, hop sequence, victim radar’s chirp, modified, to avoid colliding with, interfering radar’s, signal; Fig.15 items 188, 190 after item 186).


Regarding claim 20, Stettiner discloses that a non-transitory computer-readable medium configured to store instructions ([0069] radar processor, comprise, instructions, CPU, ASIC; [0071] lines 1-5, attached, embedded memory, DRAM, RAM, ROM), that when executed by a computing system comprising one or more processors {[0029] line 2, sensor, for use, in, victim automotive radar; [0068] lines 3-4 (radar, sensor, comprises), 7-8 (digital radar processor/signal processing block); [0069] lines 11-13, processors, computing, elements; [0070] line 4, execute}, causes the computing system to perform operations ([0070] processor, CPU, DSP, cores, execute, opcodes, execute functions) comprising: 
receiving information relating to electromagnetic energy radiating in an environment of a vehicle and detected using a vehicle radar system, wherein the electromagnetic energy originated from at least one external emitter {[0068] lines 16-18, sensor, use, receiver, detect, present, interference signals, transmitted by, nearby radar sensor; [0090] lines 1-3, victim view, spectrogram, power; Fig.8 frequency range 0.2 ~ 1GHz, which is in electromagnetic wave range; Fig.20 power distribution in frequency domain}; 
based on the information relating to the electromagnetic energy, determining a spectrum occupancy representation that indicates one or more spectral regions occupied by the electromagnetic energy {[0068] line 17, detect, presence, in band, interfering signal; [0102] radar 30, alter, frequency, chirps, estimated, collide with, interferer’s, replace, with, not collide}; and 
adjusting operation of the vehicle radar system based on the spectrum occupancy representation {[0074] lines 1-2, control circuit, incorporates, mitigation; [0103] lines 2-3, victim radar, altering, staring frequency of chirp}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stettiner as applied to claim 1 above, and further in view of Shirai et al. (U.S. Patent No. 2009/0121918, hereafter Shirai).
Regarding claim 6, which depends on claim 1, Stettiner discloses that the method further comprising: 
receiving, by the vehicle radar system, the electromagnetic energy via a plurality of receive apertures (Fig.4 items 40 and 32 (receiver 1~K); [0068] line 5, plurality, receive circuits); 
based on receiving the electromagnetic energy via the plurality of receive apertures, determining a geolocation of an emitter that transmitted the electromagnetic energy using a 39Time Difference of Arrival (TDOA) technique or a Frequency Difference of Arrival (FDOA) technique {[0072] lines 1-3 (received signals, be processed by, signal processing unit), 10-14 (signal processing, determining, range, azimuth, interference detection, locating, mapping); Fig.3, time delay is equivalent to frequency shift; [0033] Fig.3, transmitted, received, signal}; 
However, Stettiner does not explicitly disclose vehicle control using detected information. In the same field of endeavor, Shirai discloses that
controlling the vehicle based at least in part on the geolocation of the emitter {[0048] lines 6-12, radar, detect, distance, object, direction, detection results, obtained by, radar, used as, information, for, controlling, vehicle}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stettiner with the teachings of Shirai to use detected object information in vehicle control. Doing so would provide accurate direction information in object detection when two detected objects move in opposite direction, in which one sending interfering signal, because interference signal components can be suppressed, as recognized by Shirai ([0011], [0012], [0013] lines 1-2).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stettiner and Shirai as applied to claims 1 and 6 above, and further in view of Gulati et al. (U.S. Patent No. 2021/0116560, hereafter Gulati), Smith et al. (U.S. Patent No. 2021/0063566, hereafter Smith), and Lavian et al. (U.S. Patent No. 2021/0208272, hereafter Lavian).
Regarding claim 7, which depends on claims 1 and 6, Stettiner discloses that the method further comprising: 
storing, in memory, radar related data ([0071] lines 6-9, memory, store, radar related data)
However, Stettiner and Shirai do not disclose camera used with radar on vehicle. In the same field of endeavor, Gulati disclose that
based on the geolocation of the emitter, capturing a first image of the emitter using a camera coupled to the vehicle ([0061] lines 18-20, camera, radar, oriented, capture, respective versions, same scene; [0064] lines 3-4, radar-camera sensor module, in, vehicle; [0067] line 1, collocating, camera, radar); 
determining that the emitter corresponds to a first vehicle based on the first image ([0062] lines 2-4, analyzes, captured, camera image, radar frame, identify, objects); 
identifying a vehicle type for the first vehicle {[0066] lines 6-9, radar-camera, estimate parameters, classification, vehicle; [0097] lines 17-18, source vehicle, classify, targets, features; [0078] lines 8-9, feature, object, vehicle (330/340 different for “vehicle type”)}; 
received by one or more radar units oriented towards the first vehicle {[0076] line 7, array, receive antennas; antenna array elements face to same direction (e.g. first vehicle) to receive signal}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Stettiner and Shirai with the teachings of Gulati to use camera with radar for object detection. Doing so would provide sufficient resolution to identify object feature in addition to radar detection and also share electronics and signal processing so as to enable radar-camera data fusion, as recognized by Gulati ([0062] lines 6-16, radar system, detected objects, camera sensor, identify object features, two sensors, fusion; [0067] lines 1-3, collocating, camera, radar, share, electronics, data fusion).
However, Stettiner, Shirai, and Gulati do not disclose spectral assignment. In the same field of endeavor, Smith discloses that
assigning a particular spectral region to the vehicle type based on subsequent electromagnetic energy ([0103] lines 4-5, radar planning system, assign, different, radar channels to the potentially interfering radars); and 
storing, in memory, information for the vehicle type that indicates at least the particular spectral region ([0098] lines 8-9, information, channels, stored, memory).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Stettiner, Shirai, and Gulati with the teachings of Smith to assign a difference operation channel to the interfering radar and save it. Doing so would provide a radar planning system that is capable to communicate with a plurality of vehicles, determine potential interference between two radars, and determine channel assignments for the two radar so as to reduce interference, as recognized by Smith ([0003] lines 1-4 (radar planning system, communication, plurality of vehicle), 8 (determine, interference), 11-12 (channel assignments); [0024] line 4, reduce, interference). 
However, Stettiner, Shirai, Gulati, and Smith do not explicitly disclose saving a signature for an object. In the same field of endeavor, Lavian discloses that
storing a signature for the vehicle type ([0063] lines 2-4, memory, storing, information, characteristics, corresponding to, objects; [0086] lines 7-9, different objects, different radar signature).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Stettiner, Shirai, Gulati, and Smith with the teachings of Lavian to save parameters for each detected object. Doing so would provide a unique characteristic for each object for identification, as recognized by Lavian ([0099] lines 6-8 from bottom, objects, classify, recognize, unique signature)

Regarding claim 8, which depends on claims 1 and 6-7, Stettiner discloses that the method further comprising:
based on the stored information, adjusting operation of the vehicle radar system such that subsequent radar signals transmitted by the vehicle radar system are on a given spectral region that differs from the particular spectral region {[0071] lines 6-9, memory, store, radar related data; [0074] lines 1-2, control circuit, incorporates, mitigation; [0103] lines 2-3, victim radar, altering, staring frequency of chirp}.  
However, Stettiner, Shirai, and Gulati do not explicitly disclose the detail of object tracking using camera and radar data. In the same field of endeavor, Smith discloses that the method further comprising: 
receiving, during subsequent navigation of the vehicle, a second image representing a second vehicle from the camera coupled to the vehicle ([0045] lines 1-3, camera, capture, plurality of images); 
determining a vehicle type for the second vehicle matches the vehicle type for the first vehicle {[0050] lines 1-2 (vision system, analyze, images, captured by, camera), 11-13 (vision system, track, objects)}; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Stettiner, Shirai, Gulati, and Lavian with the teachings of Smith to track the object with interfering radar and adjust operation channels accordingly. Doing so would provide a radar planning system that is capable to communicate with a plurality of vehicles, determine potential interference between two radars, and determine channel assignments for the two radar so as to reduce interference, as recognized by Smith ([0003] lines 1-4 (radar planning system, communication, plurality of vehicle), 8 (determine, interference), 11-12 (channel assignments); [0024] line 4, reduce, interference).

Regarding claim 9, which depends on claims 1 and 6-8, Stettiner discloses that in the method, adjusting operation of the vehicle radar system such that subsequent radar signals transmitted by the vehicle radar system are on the given spectral region that differs from the particular spectral region 
is performed without measuring one or more radar signals transmitted by a second vehicle radar system corresponding to the second vehicle {[0102] radar 30, alter, frequency, chirps, estimated, collide with, interferer’s, randomizing for “without measuring”, replace, with, not collide; radar related data has been saved and no need to measure for existing objects.}.

Regarding claim 10, which depends on claims 1 and 6-7, Stettiner discloses that the method further comprising:
such that the information collected for an object indicates a modulation duration, linear frequency modulated (LFM) waveform slope, and ramp repetition rate ([0099] lines 6-8, detection receiver, radar, detect, estimate, other interference’s radar, chirp parameters, bandwidth, duration, timing; [0071] lines 8-9, memory, store, electrical data, content, radar related data)
However, Stettiner, Shirai, Gulati, and Smith do not explicitly disclose updating signatures for detected objects. In the same field of endeavor, Lavian discloses that 
based on the subsequent electromagnetic energy received by the one or more radar units oriented towards the first vehicle, updating the signature for the vehicle type {[0574] lines 1-2, map, including, signature, objects; [0583] lines 1-3, map, updated, real time, information, gathered from, other vehicles; signature is based on received signal (see rejection of claim 7)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Stettiner, Shirai, Gulati, and Smith with the teachings of Lavian to update database real time. Doing so would provide continuous surrounding information and the information can be distributed instantaneously to keep autonomous drive mode safe and up to date, as recognized by Lavian ([0583] lines 5-8 (master map, updated, distributed, safe, up to date).

Regarding claim 11, which depends on claims 1 and 6-7, Stettiner, Shirai, Gulati, and Smith do not explicitly disclose updating signatures for detected objects. In the same field of endeavor, Lavian discloses that the method further comprising:
based on the subsequent electromagnetic energy received by the one or more radar units oriented towards the first vehicle, updating the signature for the vehicle type {[0574] lines 1-2, map, including, signature, objects; [0583] lines 1-3, map, updated, real time, information, gathered from, other vehicles; signature is based on received signal (see rejection of claim 7)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Stettiner, Shirai, Gulati, and Smith with the teachings of Lavian to update database real time. Doing so would provide continuous surrounding information and the information can be distributed instantaneously to keep autonomous drive mode safe and up to date, as recognized by Lavian ([0583] lines 5-8 (master map, updated, distributed, safe, up to date).
However, Stettiner, Shirai, Gulati, and Lavian do not disclose phase-coded modulation. In the same field of endeavor, Smith discloses that
such that the signature indicates a phase-coded waveform corresponding to the vehicle type ([0095] lines 9-11, modulation, PSK).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Stettiner, Shirai, Gulati, and Lavian with the teachings of Smith to use phase-coded modulation in radar transceiver. Doing so would distinguish different channels by applying an offset using digital modulation (e.g. phase-shift keying), as recognized by Smith {[0095] lines 1-2 (adjusting, pattern), 13-15, PSK, digital modulation}.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          

/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648